DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 04/02/2021, in which claims 1-2, 21-22 were amended, claims 5 and 16 were cancelled, claims 12-15, 17-20 were withdrawn, has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Allowable Subject Matter
Claims 1-4, 6-11, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Particularly, prior art of record does not fairly disclose or make obvious the claimed device as a whole. Specifically, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “said input buffer circuit comprising: a device comprising a semiconductor junction formed in a III-V compound semiconductor material and configured to generate a reference voltage; a voltage divider circuit formed in said III-V compound semiconductor material and configured to generate a first predetermined threshold voltage in response to the reference voltage; a comparator circuit formed in said III-V compound semiconductor material and configured to generate a first intermediate signal in response to a comparison of the first predetermined threshold voltage and a digital input signal received at the input pin of the III-V compound semiconductor integrated circuit, said digital input signal having a first logic state represented by a first predefined voltage level and a second logic state represented by a second predefined voltage level; and a first output circuit formed in said III-V compound 23 semiconductor material and configured to generate a first output signal in response to the first intermediate signal, wherein the first output signal is 
Claims 2-4, 6-11, 21-22 are allowable based on their dependence on claim 1, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822